DETAILED ACTION
This action is in response to applicant's amendment filed 01/29/21.
The examiner acknowledges the amendments to the claims.
Claims 16 and 18-34 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,682,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the claims:
Claim 20, line 17:  Between “said” and “least”, --at-- is inserted.

To the specification:
In paragraph [001], after “June 9, 2017,” --now U.S. Patent No. 10,682,219,-- is inserted.

Reasons for Allowance
Claims 16 and 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method of fixation including, inter alia, the steps of disconnecting in situ at least one core, which is positioned against a lumen that experiences peristalsis whereby tissue grows around the at least one core with passage of time, from a portion of a wall positioned in the lumen by axially moving said at least one core with respect to the portion of said wall and axially removing the at least one core from the tissue around the at least one core in order to explant the intraluminal device from the lumen, as in claim 16.  The closest prior art of record Baker et al. (U.S. Pub. No. 2010/0030017) discloses in paragraph [0131] that an intraluminal device may be generally removed from the recipient’s body by clipping a core (tether 16’) with scissors from a portion of wall (12’/14’), but does not disclose axially removing said at least one core with respect to the portion of said wall.  As Applicant indicates on pages 7-8 in the arguments filed 01/29/2021, Baker et al. is silent with respect to the movement of the tether relative to the portion of said wall.  In inter alia, the steps of positioning an intraluminal device including at least two separate wall portions that are connected together with at least one core, wherein the at least one core is positioned against the lumen whereby tissue grows around the at least one core with passage of time, axially removing said at least one core to explant the intraluminal device including disconnecting the at least one core from one of said at least two wall portions and separately removing said at least two separate wall portions from the lumen.  In paragraph [0131], Baker et al. discloses removing the device from the lumen, but does not specify separately removing the two separate wall portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/25/2021